Case: 16-10357      Document: 00514062087         Page: 1    Date Filed: 07/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-10357                                FILED
                                  Summary Calendar                           July 6, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

LEE CLINTON HOBDY,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CR-22-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Lee Hobdy pleaded guilty of being a convicted felon in possession of a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10357    Document: 00514062087       Page: 2   Date Filed: 07/06/2017


                                  No. 16-10357

firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e) and was sentenced to
46 months of imprisonment and a two-year term of supervised release. He
challenges   the   calculation   of   his   guidelines   range   under   U.S.S.G.
§ 2K2.1(a)(4)(A), which states that the base offense level is 20 if the offense
occurred after a felony conviction for a crime of violence (“COV”).

      Hobdy avers that his Texas robbery conviction no longer qualifies as a
COV because the former residual clause and accompanying commentary of
U.S.S.G. § 4B1.2(a)(2) are invalid in light of Johnson v. United States,
135 S. Ct. 2551 (2015). That argument is unavailing, see Beckles v. United
States, 137 S. Ct. 886, 892 (2017), and Texas robbery qualifies as an enumer-
ated COV under the former commentary to § 4B1.2. See United States v.
Flores-Vasquez, 641 F.3d 667, 670 n.1 (5th Cir. 2011); United States v.
Santiesteban-Hernandez, 469 F.3d 376, 380–81 (5th Cir. 2006), overruled on
other grounds by United States v. Rodriguez, 711 F.3d 541, 547–63 (5th Cir.
2013) (en banc). We need not address Hobdy’s argument that Texas robbery
does not constitute a COV under § 4B1.2 because it lacks the element of use,
threatened use, or attempted use of force.        See United States v. Olalde-
Hernandez, 630 F.3d 372, 376 (5th Cir. 2011).

      AFFIRMED.




                                        2